ACCEPTED
                                                                                       03-15-00462-CR
                                                                                               7936862
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 11/20/2015 5:10:34 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                             CAUSE NO. 03-15-00462-CR

            _________________________________________________
                                                           FILED IN
                                                   3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                         IN THE COURT OF APPEALS   11/20/2015 5:10:34 PM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION               Clerk
            _________________________________________________


DARRELL WAYNE LOVE                         §
                                           §
v.                                         §
                                           §
STATE OF TEXAS                             §

             _______________________________________________

              APPELLANT’S SECOND MOTION TO EXTEND
                   TIME TO FILE APPELLANT’S BRIEF
             _______________________________________________




                                           Justin Bradford Smith
                                           Texas Bar No. 24072348
                                           Harrell, Stoebner, & Russell, P.C.
                                           2106 Bird Creek Drive
                                           Temple, Texas 76502
                                           Phone: (254) 771-1855
                                           FAX: (254) 771-2082
                                           Email: justin@templelawoffice.com

                                           ATTORNEY FOR APPELLANT



Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 1
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, DARRELL WAYNE LOVE, who files this

Second Motion for Extension of Time to File Appellant’s Brief, and shows unto

the Court as follows:

                                             I.

       Appellant’s brief is due on or before November 23, 2015.

                                             II.

       Appellant seeks an additional sixty (60) days to file his brief, which should

make his brief due on or before January 22, 2015.                    Appellant’s counsel is

requesting so much time, both on this case and others, because his briefing

schedule is quite packed: as of the writing of this motion, he has nine briefs due in

the next roughly two weeks. A great deal of time was lost preparing for oral

argument and in the capital murder appeal, which record is voluminous, identified

below, but a second factor necessitating a greater-than-usual request for more time

is that Appellant’s counsel was appointed to represent a party in L.H. v. Texas

Department of Family and Protective Services, 03-15-00673-CV, which is an

accelerated appeal in a parental rights termination case which also has a large

record. As the Court knows, this Court has little leeway to grant extensions in

those appeals.



Appellant’s Second Motion to Extend Time to File Appellant’s Brief                   Page 2
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
                                            III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.            Preparation for oral argument that was held on November 5,

                     2015 in the capital murder case of Sherill Ann Small v. State,

                     Cause No. 14-15-00039-CR. The record is voluminous (23

                     volumes of the Reporter’s Record; 1 Unsealed Clerk’s Record;

                     1 Sealed Clerk’s Record; 2 Supplemental Clerk’s Record), and

                     preparation was frequent since the case was set for oral

                     argument on September 24, 2015. (e.g., October 23, 2015;

                     October 24, 2015; October 26, 2015; October 27, 2015;

                     October 28, 2015; October 29, 2015; October 30, 2015;

                     November 2, 2015; November 3, 2015; November 4, 2015;

                     November 5, 2015) (only includes dates since instant brief

                     became due). Also, Appellant’s counsel had to travel to and

                     from Houston for oral argument, meaning the whole day was

                     lost to this case.

       2.            Drafting brief, reviewing record and performing legal research

                     for brief due on November 25, 2015 in Santos Salinas, Jr. v.



Appellant’s Second Motion to Extend Time to File Appellant’s Brief           Page 3
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
                     State; Cause No. 13-15-00310-CR (Work performed November

                     9, 2015, November 11, 2015; November 12, 2015; November

                     13, 2015; November 16, 2015; November 17, 2015; November

                     18, 2015; November 19, 2015; November 20, 2015).

       3.            Review record in L.H. v. Texas Department of Family and

                     Protective Services, 03-15-00673-CV.            (Work performed on

                     November 10, 2015; November 12, 2015; November 17, 2015;

                     November 18, 2015.

       4.            Review record and perform legal research for brief due on

                     November 30, 2015 in In the Matter of C.P., 03-15-00276-CV.

                     (Work performed on November 6, 2015).

       5.            Briefs due on November 30, 2015 in Raymond Ross Mormino,

                     II v. State, Cause Nos. 10-15-00167-CR and 10-15-00173-CR.

       6.            Work related to new appeals of four cause numbers in Eian

                     Hurlburt v. State, 10-15-00400-CR, 10-15-00401-CR, 10-15-

                     00402-CR, 10-15-00402-CR.            (e.g., draft notices of appeal,

                     requests for clerk’s records, etc.) (Work performed on October

                     23, 2015; October 26, 2015; November 6, 2015; November 13,

                     2015).



Appellant’s Second Motion to Extend Time to File Appellant’s Brief                 Page 4
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
       7.            Work related to new appeal, Frank Ortegon v. State, 01-15-

                     00880-CR. (e.g., request clerk’s and reporter’s records) (Work

                     performed November 16, 2015).

       8.            Work related to new appeal, David Joseph Gonzalez v. State

                     (notice of appeal not yet processed); Trial Court Cause Number

                     73,960, 426th District Court, Bell County, Texas. (e.g., motion

                     for new trial, request records, telephone conference with client)

                     (Work performed November 19, 2015).

       9.            Brief due in Stanley Abney v. State, 03-15-00421-CR on

                     November 23, 2015.

       10.           Brief due in Terri Lang v. State, 03-15-00332-CR, on

                     November 30, 2015.

       11.           Deadline to file a reply brief in Jonathan Lee Fehr v. State, 03-

                     15-00231-CR is December 1, 2015.

       12.           Brief due in Michael Warren v. Krystal Charlene Ulatoski, 03-

                     15-00380-CV, on December 3, 2015.

       13.           Brief due in Fernando Smith v. State, Cause No. 10-15-00263-

                     CR on December 7, 2015.




Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 5
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
       14.           Presented CLE to the Williamson County Bar Association on

                     November 10, 2015 at the Georgetown Country Club.

                     Preparation included November 6, 2015, November 9, 2015 and

                     the morning of November 10, 2015.

       15.           Time which will be lost for the Thanksgiving Holidays

                     (November 26, 2015; November 27, 2015) as well as Christmas

                     and New Year’s.

       16.           Attended part of Fall Bench/Bar CLE on October 22, 2015.

       17.           Miscellaneous work related to cases not having cause numbers

                     because not yet pending (e.g., coordinating pre-suit mediation)

                     or    are    transactional    (contract    revision/review/research)

                     (performed variously over the course of the last month).

                                            IV.

       One previous extension has been requested and granted in this matter.

                                        PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to sixty (60) days from the date his brief is

currently due.




Appellant’s Second Motion to Extend Time to File Appellant’s Brief                 Page 6
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR
                                                  Respectfully submitted:


                                                  /s/ Justin Bradford Smith
                                                  Justin Bradford Smith
                                                  Texas Bar No. 24072348

                                                  Harrell, Stoebner, & Russell, P.C.
                                                  2106 Bird Creek Drive
                                                  Temple, Texas 76502
                                                  Phone: (254) 771-1855
                                                  FAX: (254) 771-2082
                                                  Email: justin@templelawoffice.com

                                                  ATTORNEY FOR APPELLANT



                            CERTIFICATE OF SERVICE

       I hereby certify that, on November 20, 2015, a true and correct copy of the

Appellant’s Second Motion to Extend Time to File Appellant’s Brief was provided

to counsel via the method indicated below:

       Bob Odom
       Bell County District Attorney’s Office
       P.O. Box 540
       Belton, Texas 76513
       Email: DistrictAttorney@co.bell.tx.us
       VIA ESERVICE
             Attorneys for State of Texas

                                                  /s/ Justin Bradford Smith
                                                  Justin Bradford Smith




Appellant’s Second Motion to Extend Time to File Appellant’s Brief              Page 7
Darrell Wayne Love v. State; Cause No. 03-15-00462-CR